DETAILED ACTION
This is the Final Office Action for application number 16/785,422 WASHING CONTAINER, filed on 2/7/2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5 and 9-10Swindell (GB 2473638 B) in view of Nowak et al. (GB 2 193 887 A).
Regarding claim 1 Swindell shows a container (10), comprising: a base portion (12) having a single plane (Fig. 1; page 6, line 2); a wall portion (14a-d) positioned on the base portion and having a back portion (14c); and a resilient plug positioned (42) within a plug aperture (40) in the base portion (note, page 10, para [02]) such that a top of the base portion is continuously planar around the entire outer edge (note, page 10, para [02]) and is parallel to a surface on which the container is placed.  But Swindell fails to show a hump positioned on the base portion and having an outer edge which is defined by its protrusion from the base portion, wherein a channel is formed between the outer edge of the hump and the wall.  However, Nowak shows a hump (40) positioned on a base portion (16) and having an outer edge which is defined by its protrusion from the base portion (shown at 36L Fig. 1), wherein a channel (42, 44) is formed between the outer edge of the hump and the wall portion (Fig. 9) of the hump (note, page 2, lines 118-130 and page 3, lines 0-10).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swindell to include a hump with channels for the purpose of for providing a portion to support the while seated and for permitting water to flow freely between the sections surrounding the hump as shown by Nowak.
Regarding claim 2 Swindell shows the container of claim 1, wherein the back portion has a height that is higher than other heights of the wall portion (Fig. 1).
Regarding claim 3 Swindell shows the container of claim 2, wherein the back portion includes a handle (30).
Regarding claim 5 Swindell as combined shows the 
Regarding claim 9 Swindell as combined shows the container of claim 1, wherein the hump divides the base portion into two open chamber portions (spaces left and right of 40 are the open chambers as shown in Fig. 8), a first open chamber portion positioned between the hump and the back portion (left side of 40 as combined), and a second open chamber portion positioned between the hump and a side opposite of the back portion (right side of 40 as combined).
Regarding claim 10 Swindell shows the container of claim 9, wherein the plug (42) is positioned in a plug aperture (40) in the second open chamber portion (Fig. 2, would be second open chamber as its closer to the footwall (14d)).
Claim(s) 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swindell (GB 2473638 B) in view of Nowak et al. (GB 2 193 887 A) in view of Lee (KR 2014-0005530).
Regarding claim 4 Swindell as combined shows the container of claim 2, but fails to show wherein the back portion is curved with a convex side adjacent an interior of the container.  However, Lee shows a container, wherein the back portion is curved with a convex side adjacent an interior of the container (top convex portion, where the line at 15 connects; Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swindell to include the back portion as curved convex adjacent to the interior of the container for the purpose of having a rounded edge for safety purposes as shown by Lee.
Regarding claim 6 Swindell shows the container of claim 5, but fails to show wherein the hump is concave on a first side.  However, Lee shows wherein the hump is concave on a first side (right side as shown in Fig. 2) and convex on a second side (left 
Regarding claim 7 Swindell as combined shows the container of claim 6, wherein the concave side of the hump (right side of 13a) faces a convex side of the back portion (Fig. 2)(device as combined).
Regarding claim 8 Swindell as combined shows the container of claim 6, wherein the convex side of the hump (left side of 13a in Fig. 2) faces away from the convex side of the back portion (Fig. 2)(device as combined).
Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swindell (GB 2473638 B) in view of Nowak et al. (GB 2 193 887 A) in view of Wanner (AU 542759 B3).
Regarding claim 11 Swindell shows the container of claim 10, wherein the plug has a resilient top portion and that covers the drain aperture in the second open chamber (note, page 10; para [02]).  But Swindell fails to specifically show the plug is mushroom-shaped. Swindell refers to the plug shape as being a “stopper”.  Conventionally stoppers are shaped frusto-conically or mushroom-shaped.  Turning to Wanner.   Wanner shows wherein the plug (11; Fig. 1) is mushroom-shaped (as shown; Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swindell to include a 
Regarding claim 12 Swindell as combined shows the container of claim 11, and wherein the resilient top portion (at 46) of the plug is adapted to flip up to allow fluid in the second open chamber portion to pass through the drain apertures, and to flip down to cover the drain apertures and prevent fluid from passing through the drain apertures (Fig. 6).  
Regarding claim 13 Swindell as combined shows the container of claim 12, where in the plug is removable from the plug aperture (Fig. 6, use tab to pull plug from aperture).
Regarding claim 14 Swindell as combined shows the container of claim 12, but fails to show wherein the drain apertures are positioned circularly around the plug aperture.  However, Wanner discloses wherein the drain apertures (27; Fig. 4) are positioned circularly around (as shown; Figs. 1,4) the plug aperture (31), in order to improve the seal of the drain (Lee; ¶ [0013]), therefore it would have been obvious to one of ordinary skill in the art to modify Swindell’s plug aperture to incorporate Wanner's drain apertures positioned circularly around the plug aperture, because as Wanner discloses the drain apertures are positioned circularly around the plug aperture prevent the plug from being lost and improve sealing by providing a firm contact (Wanner; page 2, lines 10-30; page 5, lines 1-10). 
Regarding claim 15 Swindell shows a container (10), comprising: a base portion (12) having a single plane (Fig. 1; page 6, line 2); a wall portion (14a-d) positioned on the base portion and having a back portion (14c); and a resilient plug positioned (42) 
Swindell shows 
Regarding claim 16 Swindell as combined shows the container of claim 15, and wherein the resilient top portion (at 46) of the plug is adapted to flip up to allow fluid in the second open chamber portion to pass through the drain apertures, and to flip down to cover the drain apertures and prevent fluid from passing through the drain apertures (Fig. 6).
Regarding claim 17 Swindell as combined shows the container of claim 15, but fails to show wherein the drain apertures are positioned circularly around the plug aperture.  However, Wanner discloses wherein the drain apertures (27; Fig. 4) are positioned circularly around (as shown; Figs. 1,4) the plug aperture (31), in order to improve the seal of the drain (Lee; ¶ [0013]), therefore it would have been obvious to one of ordinary skill in the art to modify Swindell’s plug aperture to incorporate Wanner's drain apertures positioned circularly around the plug aperture, because as Wanner discloses the drain apertures are positioned circularly around the plug aperture prevent the plug from being lost and improve sealing by providing a firm contact (Wanner; page 2, lines 10-30; page 5, lines 1-10). 
Regarding claim 18 Swindell shows a container (10), comprising: a base portion (12) having a single plane (Fig. 1; page 6, line 2); a wall portion (14a-d) positioned on the base portion and having a back portion (14c); and a resilient plug positioned (42) within a plug aperture (40) in the base portion (note, page 10, para [02]) such that a top of the base portion is continuously planar around the entire outer edge (note, page 10, para [02]) and is parallel to a surface on which the container is placed.  But Swindell fails to show a hump positioned on the base portion and having an outer edge which is defined by its protrusion from the base portion, wherein a channel is formed between 
Swindell as combined with Nowak shows wherein the hump divides the base portion into two open chamber portions (spaces left and right of 40 are the open chambers as shown in Fig. 8), a first open chamber portion positioned between the hump and the back portion (left side of 40 as combined), and a second open chamber portion positioned between the hump and a side opposite of the back portion (right side of 40 as combined).
 Swindell shows wherein the plug has a resilient top portion and that covers the drain aperture in the second open chamber (note, page 10; para [02]).  But Swindell fails to specifically show the plug is mushroom-shaped. Swindell refers to the plug shape as being a “stopper”.  Conventionally stoppers are shaped frusto-conically or mushroom-shaped.  Turning to Wanner.   Wanner shows wherein the plug (11; Fig. 1) is mushroom-shaped (as shown; Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify .
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swindell (GB 2473638 B) in view of Nowak et al. (GB 2 193 887 A) in view of Wanner (AU 542759 B3) in view of Lee (KR 2014-0005530).
 Regarding claim 19 Swindell shows the container of claim 18, but fails to show wherein the hump is concave on a first side.  However, Lee shows wherein the hump is concave on a first side (right side as shown in Fig. 2) and convex on a second side (left side as shown in Fig. 2). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swindell to include the hump being concave on the first side and convex on the second side for mirroring the baby’s shape and thereby providing a secure seat for the baby as shown by Lee.
Regarding claim 20 Swindell as combined shows the container of claim 19, wherein the concave side of the hump (right side of 13a) faces a convex side of the back portion (Fig. 2)(device as combined).
Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive. Applicant’s arguments to the current amendment have been addressed above in the body of this action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Denton et al. (US 10,966,576) shows a baby container with a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        11/15/2021